Citation Nr: 1624346	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for service connection of an acquired psychiatric disorder, to include bipolar disorder and post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for the Veteran's service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Navy from September 1997 to March 1999.

This appeal arises from an April 2010 rating action, which specifically addressed service connection for bipolar disorder/schizoaffective disorder.  The Board has broadened the issue to consider any psychiatric disorder, to include bipolar disorder as well as PTSD, in view of the duty to consider all mental health disabilities reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With respect to PTSD, it is observed the RO specifically denied service connection for that disability in March 2011 and March 2014 rating actions, and the Veteran submitted a notice of disagreement with the March 2014 decision in August 2014.  Although a statement of the case was not issued to the Veteran regarding the PTSD issue, that is unnecessary because it is clear the Veteran seeks service connection for her psychiatric disability, however, characterized, and it is captured in the more broadly construed earlier claim.  

The Veteran's claim for an increased rating of her hypertension comes before the Board from a June 2015 rating decision by the Little Rock, Arkansas regional office, which denied the Veteran a disability rating in excess of 10 percent.  The Veteran filed a notice of disagreement with that rating decision in June 2015, but the Veteran has not been provided a statement of the case.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via video teleconference.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue(s) of service connection of the Veteran's acquired psychiatric disabilities and the Veteran's disability rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from service in March 1999, with the narrative reason for separation given as "personality disorder."  

2.  Service connection for psychiatric disability was denied in rating actions dated in March 2000, December 2004, October 2008; appeals with respect to these decisions were not perfected.  

3.  Evidence added to the record since October 2008, includes psychiatric treatment records reflecting various psychiatric diagnoses including PTSD, bipolar disorder, depression, and anxiety as well as lay statements indicating a potential relationship between the Veteran's psychiatric disability and service.  

4.  The evidence added to the record since October 2008, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection of an acquired psychiatric disability.  


CONCLUSIONS OF LAW

1. The October 2008 rating decision that denied the Veteran's claim of entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection is completely favorable, no further action notice or assistance is required on this question, and any deficit with respect to either duty is harmless to the Veteran.  However, consideration of the merits of such claim is deferred pending additional development.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  .

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

The record indicates the Veteran was discharged from service after serving more than one and a half years.  The narrative reason given on her certificate of discharge was "personality disorder."  Medical records show this was the assessment following a drug overdose with consideration given to it being a suicide attempt.  Following service discharge, various claims for service connection were received.  These were denied in rating actions dated in March 2000, December 2004, October 2008, and then in April 2010.  These decisions focused on specific diagnoses, which varied somewhat over time, but in any case, those dated prior to April 2010 all became final as appeals with respect to them were not perfected.  The Veteran did perfect an appeal of the April 2010 decision, which brings the matter before the Board.  

The evidence added to the record since October 2008, includes treatment records reflecting various psychiatric diagnoses including PTSD, bipolar disorder, depression, and anxiety as well as lay statements indicating a potential relationship between the Veteran's psychiatric disability and service.  With respect to PTSD, the Veteran has indicated an in-service sexual trauma precipitated that diagnosis.  As this evidence is new and relates to a nexus between current psychiatric disability and service, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

With respect to the psychiatric disability claim, given psychiatric symptoms noted in service, and with post service psychiatric diagnoses, the Veteran should be examined to ascertain her diagnosis, and to obtain an opinion as to whether a current diagnoses was incurred in service.  To ensure a complete report, any additional records of relevant treatment should be sought prior to the examination.  

A remand is also required in this case in order to provide the Veteran with an SOC in relation to her claim for an increased rating of her hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran, and her representative, with a statement of the case regarding her claim for an increased rating of her hypertension.  After the statement of the case has been furnished the Veteran, she should be afforded an appropriate period of time for response, should the Veteran wish to appeal that issue.  

2.  Ask the Veteran to identify, and authorize VA to obtain any outstanding treatment records relating to the claimed psychiatric disability, she wants considered in connection with the claim.  The records identified should be sought.  

If any such identified and authorized records are unavailable, issue a formal determination that such records do not exist, or that further efforts to obtain them would be futile.  The Veteran must be notified of the attempts made, and the reasons why further attempts would be futile.  The Veteran must also be allowed the opportunity to provide any such records.

3.  After the above development has been completed, schedule the Veteran for a psychiatric examination by an appropriately qualified medical professional.  The Veteran's entire claims file should be made available to the examiner, and the examiner should note that the record has been reviewed.  

The examiner is requested to review the entire record and following examination of the Veteran, identify the psychiatric disability or disabilities that are present.  With respect to each diagnosis, the examiner is asked to express an opinion as to whether it is at least as likely as not that the disability first manifested in service, or is due to any in-service disease or injury, or as to any PTSD diagnosis is related to any military sexual trauma/stressor the Veteran has reported.  

The examiner should support any and all conclusions or opinions with clear and precise reasoning and rationale, with reference to evidence of record that the examiner felt relevant to the conclusion or opinion.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and her representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


